DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Response to Arguments
2.      Applicant’s arguments filed 9/8/21 have been fully considered but are moot in view of the new ground(s) of rejection(s).

Claim Rejections - 35 USC § 103
3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.      Claim 1, 3-6, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al., US 2015/0365725 in view of Bumgarner et al., US 10,231,033.

       Regarding claim 1, Belyaev teaches of an electronic apparatus (See [0040]-[0041] computing device), comprising:
       an interface circuitry (See [0040]-[0041] communication lines, bus, links);
       a display (See [0040] computing device can be a smart phone or laptop);

        a processor configured to execute the one or more instructions (See [0041] processor) to:
        receive a broadcast signal of any one of a plurality of channels through the interface circuitry (See [0041]-[0042] computing device receives multiple content from multiple media sources via the connections);
        control the display to display an image of a content comprising a first content and a second content based on the received broadcast signal (See Fig.1 106, display component, [0041]-[0042] where the computing device may be a laptop or smartphone; [0037], [0070]-[0071], and [0145]-[0146] which discloses first content of at least the start of a program segment, and a second content of a least another program, another segment of the same program, or a commercial);
        identify a third content between the first content and the second content based on a change in a video characteristic defined corresponding to each type of the plurality of content, a type of the third content being different from types of the first content and the second content (See [0037], [0049], [0050], [0070]-[0074], [0103], [0145]-[0146] which discloses of the video analysis component which identifies when content is switched from a first segment to a second segment by comparing topics, changes in performers, scene changes, title/subtitles, color/contrast to recognize when there is a transition or scene/content/segment change by comparing the segments to the thresholds being satisfied for defining the segment, the multiple scenes/segments having different classifications being construed as first, second, and third content. In other words, when the program or program lineup has segments or programs with three different 
      perform an operation related to the second content based on the identified third content (See [0037], [0049], [0050], [0070]-[0074], [0103], [0145]-[0146] which discloses of operations of at least classifying the second content as being different than the third content and of at least marking the timing of the beginning of the second content),
      wherein the processor is further configured to:
       obtain information about an end point of a broadcast time of the first content and a start point of a broadcast time of the second content (See [0053]-[0054] and [0070]-[0072] which discloses saving the time of the end point of the end of the chapter for the chapter of content and beginning of the new content/chapter).

      Belyaev is silent with respect to based on the obtained information, identify a start point and an end point of the third content within a time interval which includes the end point of the broadcast time of the first content and the start point of the broadcast time of the second content.
      However, in the same field of endeavor, Bumgarner teaches of based on the obtained information, identify a start point and an end point of the third content within a time interval which includes the end point of the broadcast time of the first content and the start point of the broadcast time of the second content (See Fis.2-3 and col.4 lines 1 to col.5 line 30 which discloses of determining and defining the start and end point of 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belyaev to have incorporated the teachings of Bumgarner for the mere benefit of being able to identify the timing of particular portions within the program.

      Regarding claim 3, the combination teaches the electronic apparatus of claim 1, wherein the processor is further configured to identify the video characteristic based on recognition of an object in the displayed image (See Belyaev, [0037], [0049], [0050], [0070]-[0074] and [0103] which discloses of recognition of objects such as scenery, performers, titles, subtitles, etc.).

       Regarding claim 4, the combination teaches the electronic apparatus of claim 3, wherein the object in the displayed image comprises one or more of a person, a logo, a brand, or a title (See Belyaev, [0037], [0049], [0050], [0070]-[0074] and [0103] which discloses of the objects being that of performers/persons and titles).

       Regarding claim 5, the combination teaches the electronic apparatus of claim 1, wherein the processor is further configured to:
      control a speaker to output a sound of the content (See Belyaev, [0062]-[0069] and [0182] which discloses the output of the audio/sound and of a speaker as an output device), and


        Regarding claim 6, the combination teaches the electronic apparatus of claim 5, wherein the processor is further configured to identify the sound characteristic based on a feedback sound detected by a microphone that receives the output sound (See Belyaev, [0069] which discloses distortion/feedback sound of the transmission channel such as the microphone which is then removed from the audio data in order to identify the sound).

       Regarding claim 12, the combination teaches the electronic apparatus of claim 1, wherein the processor is further configured to identify whether a user prefers the second content based on a user’s viewing time for the second content (See Belyaev, [0038], [0043], [0044], [0046], [0056], [0081], [0084], [0086], [0093], [0096], [0108], [0111]-[0113], [0151], and [0153] which discloses user preference and monitoring user behavior such as including time preference and viewing time and wherein the data analysis further analyzes the content for preferences as stored by the user profile data of the user including time of day and predicting content based on the history. Further, it is disclosed of behavioral and preference selections when programming is not at the usual time and where the content may be modified/replaced upon the viewing time and content identification).



        Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1.

       Regarding claim 15, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 1. 


5.      Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al., US 2015/0365725, in view of Bumgarner et al., US 10,231,033, in view of Forsythe et al., US 2019/0370558.

         Regarding claim 2, Belyaev in view of Bumgarner teaches the electronic apparatus of claim 1, further wherein the processor is further configured to identify the change in the video characteristic of the displayed image defined corresponding to the type of the content (See Belyaev, [0037], [0049], [0050], [0070]-[0074] and [0103] which discloses of the video analysis component which identifies the change in video 

       Belyaev in view of Bumgarner is silent with respect to the video characteristic based on a change in an RGB characteristic.

       However, in the same field of endeavor, Forsythe teaches of the video characteristic based on a change in an RGB characteristic (See [0055] which discloses of comparing RGB values for indicating when a scene has changed).

       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Belyaev and Bumgarner to have incorporated the teachings of Forsythe for the mere benefit of providing additional methods for detecting and identifying video changes.

6.      Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al., US 2015/0365725, in view of Bumgarner et al., US 10,231,033, in view of Prasad et al., US 2016/0337691.

       Regarding claim 7, Belyaev in view of Bumgarner teaches the electronic apparatus of claim 6.
       Belyaev in view of Bumgarner is silent with respect to wherein the identified sound characteristic comprises one or more of the type or volume of the sound.


        It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Belyaev and Bumgarner to have incorporated the teachings of Prasad for the mere benefit of providing additional methods for detecting and identifying video changes.

       Regarding claim 8, Belyaev in view of Bumgarner teaches the electronic apparatus of claim 1. Belyaev in view of Bumgarner is silent with respect to wherein the processor is further configured to perform a second operation based on information that is obtained through learning about the change in the video characteristic from the first content to the second content and is grouped for each type of the content.
      However, in the same field of endeavor, Prasad teaches of to perform a second operation based on information that is obtained through learning about the change in the video characteristic from the first content to the second content and is grouped for each type of the content (See [0039]-[0040] which discloses of training/learning in order to identify the features of the video/audio of the content from the first to the second content and grouping into at least a commercial or the program content).



      Regarding claim 10, Belyaev in view of Bumgarner teaches the electronic apparatus of claim 1. Belyaev in view of Bumgarner is silent with respect to wherein the processor is further configured to identify the change in the video characteristic of the content based on information on the switching timing during a time interval including the switching timing.
    However, in the same field of endeavor, Prasad teaches of wherein the processor is further configured to identify the change in the video characteristic of the content based on information on the switching timing during a time interval including the switching timing (See [0036] which discloses of identifying the change in video characteristics based on the metadata packets containing the exact times the advertisement breaks are going to start and end, thereby being based on information on the switching timing during a time interval including the switching timing).

       It would have been obvious to one of ordinary skill in the art before the time effective filing date of the claimed invention to have modified the teachings of Belyaev and Bumgarner to have incorporated the teachings of Prasad for the mere benefit of .

7.      Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al., US 2015/0365725, in view of Bumgarner et al., US 10,231,033, in view of Germano et al., US 10,848,791.

        Regarding claim 9, Belyaev in view of Bumgarner teaches the electronic apparatus of claim 1. The combination is silent with respect to wherein the processor is further configured to:
       store information on the switching timing in the memory, and
       update the stored information to information on a timing different from the switching timing based on an identification that the first content switches to the second content at the timing different from the switching timing.
       However, in the same field of endeavor, Germano teaches of storing information on the switching timing in the memory (See col.2 line 10-47; col.4 lines 26 to col.5 line 15; col.10 line 1-19; col.12 line 20-39 which discloses of storing the timing information of the changing of content/categories of content) and update the stored information to information on a timing different from the switching timing based on an identification that the first content switches to the second content at the timing different from the switching timing (See col.2 line 10-47; col.4 lines 26 to col.5 line 15; col.10 line 1-19; col.12 line 20-39 which discloses of updating of the stored information; col.6 line 46 to col.8 line 65 which discloses of error detection/correction model for correcting the associated 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belyaev and Bumgarner to have incorporated the teachings of Germano for the mere benefit of being able to adjust and account for errors of when the actual switching occurs for each of the content type/categories.

8.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Belyaev et al., US 2015/0365725, in view of Bumgarner et al., US 10,231,033, in view of Prasad et al., US 2016/0337691, and in view of Germano et al., US 10,848,791.

        Regarding claim 11, the combination of Belyaev, Bumgarner, and Prasad teaches the electronic apparatus of claim 10.
        The combination is silent with respect to wherein the processor is further configured to adjust the time interval to include a timing different from the switching timing when it is identified that the first content to the second content at the timing different from the switching timing.
        However, in the same field of endeavor, Germano teaches of wherein the processor is further configured to adjust the time interval to include a timing different from the switching timing when it is identified that the first content to the second content at the timing different from the switching timing (See col.6 line 46 to col.8 line 65 which 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Belyaev, Bumgarner, and Prasad to have incorporated the teachings of Germano for the mere benefit of being able to adjust and account for errors of when the actual switching occurs for each of the content type/categories.

Conclusion
9.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

    Contact
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov